DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed January 13, 2022 has been received and considered for examination.  Claims 25,27-33, and 35-44 are presently pending.   

Response to Arguments
3.	Applicant’s arguments, see page 6, filed January 13, 2022, with respect to the rejections of claims 25-44 under 35 USC 112(b) have been fully considered and are persuasive.   The Applicants specification clearly defines “substantially” to be +/- 10% the base value.  Therefore, the term “substantially” in the claims is interpreted to be +/- 10% the base value.   Therefore, the previous rejection of claims 25-44 under 35 USC 112(b) have been withdrawn. 

4.	Applicant's arguments filed January 13, 2022, regarding the rejections under 35 USC 102 and 103 have been fully considered but they are not persuasive.
	First, regarding claims 25 and 33, the Applicant argues that “The Igarashi reference, in contrast, discloses a notch filter which transmits ultraviolet light within a wavelength range of 190nm to 230 nm. For example, paragraph [0023] reads (emphasis added): 	
[0023] when the light emitted from the light source is incident at an incident angle of 0.degree., the optical filter transmits at least a part of ultraviolet light having a wavelength within a range of not lower than 190 nm and not more than 230 nm, and transmits at least a part of ultraviolet light having a wavelength within a range of more than 230 nm and not more than 237 nm, and the optical filter blocks transmission of ultraviolet light having a wavelength out of a wavelength range of not lower than 190 nm and not more than 237 nm. 
Paragraphs [0030], [0053] and [0153] read similarly. 

Igarashi, thus, discloses a notch filter which blocks (not lower than 190nm) and not more than 230 nm. Applicant's amended claims 25 and 33 recite a cutoff filter which blocks wavelengths of 234nm and 235nm, respectively.
This distinction is not insignificant. As described in Applicant's Specification, paragraph [0013], this change in filtration adds 2.5 times more usable emitted energy than a 200-230nm filter (or a 190-230nm notch filter as disclosed in Igarashi). Yet, as the Igarashi reference teaches in paragraph [0016], the application of ultraviolet light having a wavelength of more than 230nm and not more than 237nm does not damage human body cells.”
	The Examiner disagrees.  
	Igarashi does not block all light having wavelengths greater than 230nm.   The filter (40) of Igarashi permits UVC light having a wavelengths greater than 230nm (see fig. 3; para [0087]-[0089], [0030]).  Curves “a” in figures 3 and 4 represent the filter characteristics when the incident angle of the light is at 0 degrees and shows us that the filter “substantially blocks” (prevents less than 10% transmittance) wavelengths of 234nm or 235nm and longer as required by claims 25 and 33.  Therefore, the rejection is maintained.  
	
	Regarding claims 29 and 37, the Applicant argues “the Office Action reads on page 4: Regarding claims 29 and 37, Igarashi discloses that the excimer bulb assembly of figure 1 includes two electrical connectors (see para [0079] - first and second electrodes 26, 27 are connected to a power supply unit 30) wherein said excimer bulb (20), pass filter (40), and said two electrical connectors (26, 27) form a cartridge (see cartridge of figure 1). 
Applicant respectfully disagrees. Igarashi discloses "first and second electrodes 26 and 27 connected to a power supply unit 30" (emphasis added). This simply implies a connection which may contemplate a hard wired interface and not a component element. Igarashi does not disclose a first and second connector as recited in Applicant's claims 29 and 37. A connector is a recited component element For this additional reason, claims 29 and 37 are not anticipated by Igarashi. For this additional reason, reconsideration and allowance of claims 29 and 37 is respectfully requested.”
The Examiner disagrees.
The claimed phrase “electrical connector” is interpreted broadly to mean anything that is capable of being used to connect electricity.  The electrodes (26, 27) of Igarashi are a component element and considered to be electrical connectors as are any wires or electrical connections leading to the power supply.    The Applicants claims do not require any specific type of electrical connector other than it must be a structural element capable of functioning as an electrical connector which is in fact taught by Igarashi.  Therefore, the rejection is maintained.

Regarding claims 30 and 38, the Applicant argues “With specific regard to claims 30 and 38, the Office Action reads on page 4: Regarding claims 30 and 38, the cartridge of Igarashi (assembly shown in figure 1) includes a main axis (axis running along the length of lamp 20) and is adapted to swivel along said main axis (the cartridge can be swiveled along the main axis by a person holding said cartridge and moving it in such a manner). 
Applicant respectfully disagrees. There is absolutely no disclosure in Igarashi that the cartridge is adapted to swivel along an (undefined) main axis and particularly no disclosure that a person could hold the cartridge and move/swivel it along the undefined main axis, or even that the "cartridge" could be capable of such movement/swivel Reconsideration and allowance of claims 30 and 38 for this additional reason is respectfully requested”
The Examiner disagrees.  The claims require nothing more than a cartridge that can swivel along its main axis.  This limitation is a functional use of the claimed device and such a limitation is met by the 

Regarding claims 41 and 43, the Applicant argues “With specific regard to claims 41 and 43, which each recite that "said smart chip communicates in an encrypted manner", Applicant respectfully disagrees with the rejection in the Office Action. The Kuennen reference does not disclose, teach, or suggest that the smart chip communicates in an encrypted manner or even that it is capable of doing so. 
Notwithstanding this fact, and for the purpose of argument only, and expressly not an admission, assuming that the chip is capable of communicating in an encrypted manner, there is no teaching or suggestion that it does communicate in an encrypted manner as recited in claims 41 and 43 Moreover and more significantly, simply being capable of communicating in an encrypted manner does not make  communicating in an encrypted manner obvious to a POSITA. For these additional reasons, the rejection in the Office Action of claims 41 and 43 under 35 U.S C. G 103 is overcome. Reconsideration and allowance of claims 41 and 43 is respectfully requested.”
The Examiner disagrees. The limitation “said smart chip communicates in an encrypted manner” is treated as an intended use of the claimed device.  The claims do not require a smart chip that is provided with any software encryption.  Kuennan discloses a smart chip with a computer chip that communicates using RFID technology.  Furthermore, one could argue that the RFID communication, or any communication, by the smart chip in Kuennan meets the limitation “communicates in an encrypted manner” as the communication between the smart chip and other components of the system cannot be read by a person without decoding the signal.  Therefore, the rejection of claims 41 and 43 is maintained.  
.  


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 25, 27-30, 33, 35-38, 42, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi (US 2019/0192708 A1).  
	Regarding claims 25 and 33, Igarashi discloses an excimer bulb assembly (see para [0072], [0075]-[0077]; figure 1), comprising: a krypton/chlorine excimer bulb (20) adapted to emit light at wavelengths in the UVC spectrum and a cutoff filter (optical filter 40) such that the excimer bulb (20) assembly does not emit substantial UV radiation in wavelengths longer than 234nm or 235nm (see para [0030], [0087]-[0095]; figures 3 and 4 – Igarashi discloses that the optical filter 40 does not permit substantial radiation in wavelengths longer than 234nm or 235nm, specifically 4% of light transmittance is 235nm as taught in paragraph [0090]).

Regarding claims 27-28 and 35-36, Igarashi discloses that the cutoff filter (optical filter 40) is constructed of a plurality of layers of hafnium oxide (see para [0093] – optical filter 40 has 33 layers that alternate between hafnium oxide and silicon dioxide, thereby having less than 75 layers of hafnium dioxide).
	Regarding claims 29 and 37, Igarashi discloses that the excimer bulb assembly of figure 1 includes two electrical connectors (see para [0079] – first and second electrodes 26, 27 are connected to a power supply unit 30) wherein said excimer bulb (20), pass filter (40), and said two electrical connectors (26, 27) form a cartridge (see cartridge of figure 1).
	Regarding claims 30 and 38, the cartridge of Igarashi (assembly shown in figure 1) includes a main axis (axis running along the length of lamp 20) and is adapted to swivel along said main axis (the cartridge can be swiveled along the main axis by a person holding said cartridge and moving it in such a manner).
	Regarding claims 42 and 44, Igarashi discloses wherein said cutoff filter (optical filter 40) is mechanically integral to said excimer bulb assembly (Igarashi discloses that the optical filter 40 is secured to the casing 10 of the device using a securing member 41).

7.	Claim(s) 25, 29-30, 33, 37-38, 42, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagyu et al. (US 2020/0234941 A1) (hereafter “Yagyu”).
Regarding claims 25 and 33, Yagyu discloses an excimer bulb assembly (ultraviolet sterilizer 10), comprising: a Kr/Cl excimer bulb (most preferably a Kr/Cl excimer lamp 20 — see para [0049]-[0050], [0054]-[0055]) and a cutoff filter (bandpass filter 18 — see para [0069]-[0073], [0009]- [0013]; figure 11) that said excimer bulb assembly does not emit substantial UV C radiation in wavelengths longer than 
Regarding claims 29 and 37, Yagyu discloses that the Kr/Cl excimer lamp (20) includes electrical connectors (electrodes 25, 26 connected to a power source via a lead — see para [0052]-[0053]). The excimer lamp (20) and electrical connectors (electrodes 25, 26) together form a cartridge (ultraviolet light source unit 11) that is supported in a housing (lamp storage chamber 12) along with the band pass filter (18) (see figure 1; para [0048]).
Regarding claims 30 and 38, the cartridge (ultraviolet light source unit 11) is adapted to swivelas the cartridge (11) is disposed in the housing (12) by engagement parts (34A, 34B) which are engaged with holes (14H) of the housing (12) to support and store the ultraviolet light source (11) in the housing (12) (see figure 1; para [0062]). The cartridge (ultraviolet light source unit 11) can swivel by rotating the entire housing (12) or by removing the cartridge (ultraviolet light source unit 11), rotating it along the axis in then reattaching it.
Regarding claims 42 and 44, Yagyu discloses wherein said cutoff filter (filter 18) is mechanically integral to said excimer bulb assembly (see figure 1 – filter 18 is attached in the assemble 10).  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 31-32, 39-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi as applied to claims 30 and 38 above, and further in view of Kuennen et al. (US 6,793,817 B2) (hereafter “Kuennen”).
Igarashi is set forth above with regards to claims 30 and 38 but does not appear to disclose a smart chip as claimed.  
	Kuennen discloses a UV sterilization apparatus (20) (see figure 4; col. 6, lines 15-41) that includes a UV lamp cartridge (24).  The UV lamp cartridge (24) further comprises a smart chip (250 – figure 10A) that records the UV lamp usage and is located in a bottom (76) of the lamp cartridge (24) (col. 4, lines 25-30).  The smart chip (250) electronically communicates with the control system by RFID  (see col. 3, lines 37-50) and the smart chip (250) has a computer chip (342) imbedded or molded in a main body (340) (col. 10, lines 43-50).   Therefore, the smart chip is capable of communicating in an encrypted manner.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the excimer bulb assembly of Igarashi and include a smart chip for monitoring lamp life and recording the usage of the excimer lamp as taught by Kuennen in order to provide a user with operating information such as lamp life remaining or how long the lamp has been used.   The combination of Igarashi and Kuennen results in an excimer lamp assembly having a smart chip that is capable of communicating in an encrypted manner as the smart chip has a computer chip and can communicate via RFID.  

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1759